DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 1, 3, 5-9, 11, 13, and 15 are considered in this office action, and no amendments to the claims have been filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (US 20020051728 A1).
Regarding Claims 1 and 3, Sato discloses a lead-free solder which is installed for use as an electrode on a rear surface of a module substrate for a BGA or CSP and which is fused with a solder paste (see para. [0001]; para. [0022]; para. [0143]). Furthermore, regarding the limitations “installed for use as an electrode on a rear surface of a module substrate for a BGA or a CSP and which is fused with a solder paste”, these are intended use limitations and do not carry patentable weight on the product composition. If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.
Sato further discloses wherein the solder consists of a single solder alloy consisting of: 
1.6 - 2.9 mass % of Ag (claim 1), further 1.6-2.3% of Ag (claim 3); 0.7 - 0.8 mass % of Cu (see para. [0024], most preferable amount of Ag and Cu; for example, see Table 2, sample no. 9 showing 2.1% Ag, and sample no. 10 showing 0.7% Cu); 
0.05 - 0.08 mass % of Ni; Ge in a total amount of 0.003 - 0.1 mass % (see para. [0024], at least one second additional element selected from Ge and Ni; see para. [0025], preferable 0.006-0.1 mass%; one of ordinary skill in the art would appreciate that Sato teaches wherein both Ni and Ge exist in the alloy and in the claimed quantities; for example, Sato discloses a situation wherein Ni and Ge may be both 0.05% which reads on the claimed ranges); and 
a remainder of Sn (see para. [0024]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Sato is silent towards the specifics of a solder joint formed from the solder ball; however, the claims are directed towards a solder ball. 
The limitations directed to when the claimed solder ball is fused with a solder to paste to form an electrode on a module substrate, and the limitations directed towards the joint then formed, are intended use and conditional limitations. The limitations directed towards the solder ball have been met by Sato, and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint or electrode on a module substrate with the claimed joint limitations. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 5-7, Sato discloses wherein the lead-free solder ball has a diameter of at least (Claim 5) 0.1mm, (Claim 6) 0.3mm, and further, (Claim 7) 0.5mm (see para. [0020] and para. [0118]; 600um is 0.6mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Regarding Claim 8, Sato is silent towards fusion defects; however, the claims are directed towards a solder ball, and the claimed test for fusion defects require intended use processes such as fusion with solder paste to a substrate (see instant specification, para. [0049]). Therefore, the limitations directed towards the fusion defects are limitations directed to features of the intended use of the solder ball. All solder ball claim limitations are met by Sato (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint which develops no fusion defects when subjected to a fusion defect test. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 9 and 11, Sato discloses wherein a module for a BGA or a CSP comprises the lead-free solder ball (Claim 9) of claim 1, or further the lead-free solder ball (Claim 11) of claim 3 (see para. [0143]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA).

Regarding Claims 13 and 15, Sato discloses an electronic part comprising a module substrate for a BGA or a CSP mounted on a printed circuit board, and the lead-free solder ball (Claim 13) of claim 1, or further the lead-free solder ball (Claim 15) of claim 3 (see Claim 1 and 3 above; see para. [0143]; see para. [0001] and para. [0004]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA; it would be obvious to one of ordinary skill in the art that a BGA packaging include a module substrate mounted on a printed circuit board, and one of ordinary skill in the art would appreciate that BGA packing is an electronic part and also used for electronic parts, as this is well-known to those of routine skill in the art; see para. [0008] as well).

Claims 1, 3 and 5-9, 11, 13, and 15 are alternatively rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (US 20020051728 A1) in view of Yamashita (US 6,179,935 B1).
Regarding Claims 1 and 3, Sato discloses a lead-free solder which is installed for use as an electrode on a rear surface of a module substrate for a BGA or CSP and which is fused with a solder paste (see para. [0001]; para. [0022]; para. [0143]). Furthermore, regarding the limitations “installed for use as an electrode on a rear surface of a module substrate for a BGA or a CSP and which is fused with a solder paste”, these are intended use limitations and do not carry patentable weight on the product composition. If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.
Sato further discloses wherein the solder consists of a single solder alloy consisting of: 
1.6 - 2.9 mass % of Ag (claim 1), further 1.6-2.3% of Ag (claim 3); 0.7 - 0.8 mass % of Cu (see para. [0024], most preferable amount of Ag and Cu; for example, see Table 2, sample no. 9 showing 2.1% Ag, and sample no. 10 showing 0.7% Cu); 
0.05 - 0.08 mass % of Ni; Ge in a total amount of 0.003 - 0.1 mass % (see para. [0024], at least one second additional element selected from Ge and Ni; see para. [0025], preferable 0.006-0.1 mass%; one of ordinary skill in the art would appreciate that Sato teaches wherein both Ni and Ge exist in the alloy and in the claimed quantities; for example, Sato discloses a situation wherein Ni and Ge may be both 0.05%, which reads on the claimed ranges); and 
a remainder of Sn (see para. [0024]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 
Sato does not expressly disclose using the particular combination of Ni and Ge.
Yamashita discloses a similar invention for a Sn-Ag-Cu solder alloy wherein Ni and Ge are included together to improve tensile strength and wettability while preventing the formation of an oxide film (see Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a combination of both Ni and Ge, as taught by Yamashita, for the invention disclosed by Sato, to improve tensile strength and wettability while preventing the formation of an oxide film (see teaching by Yamashita above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included amounts, such as 0.05wt% Ni and 0.05wt% Ge, to stay within the bounds of the preferred second additional element of Sato (see Sato para. [0025]).
Sato is silent towards the specifics of a solder joint formed from the solder ball; however, the claims are directed towards a solder ball. 
The limitations directed to when the claimed solder ball is fused with a solder to paste to form an electrode on a module substrate, and the limitations directed towards the joint then formed, are intended use and conditional limitations. The limitations directed towards the solder ball have been met by Sato, and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint or electrode on a module substrate with the claimed joint limitations. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5-7, Sato discloses wherein the lead-free solder ball has a diameter of at least (Claim 5) 0.1mm, (Claim 6) 0.3mm, and further, (Claim 7) 0.5mm (see para. [0020] and para. [0118]; 600um is 0.6mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05. 

Regarding Claim 8, Sato is silent towards fusion defects; however, the claims are directed towards a solder ball, and the claimed test for fusion defects require intended use processes such as fusion with solder paste to a substrate (see instant specification, para. [0049]). Therefore, the limitations directed towards the fusion defects are limitations directed to features of the intended use of the solder ball. All solder ball claim limitations are met by Sato (see Claim 1 above), and it would be obvious to one of ordinary skill in the art that the solder ball disclosed by Sato be capable of forming a joint which develops no fusion defects when subjected to a fusion defect test. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 9 and 11, Sato discloses wherein a module for a BGA or a CSP comprises the lead-free solder ball (Claim 9) of claim 1, or further the lead-free solder ball (Claim 11) of claim 3 (see para. [0143]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA).

Regarding Claims 13 and 15, Sato discloses an electronic part comprising a module substrate for a BGA or a CSP mounted on a printed circuit board, and the lead-free solder ball (Claim 13) of claim 1, or further the lead-free solder ball (Claim 15) of claim 3 (see Claim 1 and 3 above; see para. [0143]; see para. [0001] and para. [0004]; it would be obvious to one of ordinary skill in the art therefore that the lead-free solder ball of Sato be comprised in a module for a BGA; it would be obvious to one of ordinary skill in the art that a BGA packaging include a module substrate mounted on a printed circuit board, and one of ordinary skill in the art would appreciate that BGA packing is an electronic part and also used for electronic parts, as this is well-known to those of routine skill in the art; see para. [0008] as well).

Response to Arguments
Applicant’s arguments, filed June 21, 2022, with respect to Claim 1, and dependent claims thereof, rejected under 35 U.S.C. 103 over Sato, and alternatively over Sato in view of Yamashita, have been fully considered, but are respectfully not found persuasive. 

Applicant argues that the claimed Cu content is critical and provides unexpected results.
This argument is not found persuasive.	
Sato discloses Cu amounts which are overlapping of the claimed range. Further, Sato discloses specific values which lie inside the claimed range (see Table 2, wherein 0.7% Cu is used in sample no. 10). Therefore, it would be obvious to one of ordinary skill in the art to have used the claimed amounts of Cu. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.

Applicant argues that the claimed Ag and Ni contents are critical and provides unexpected results.
This argument is not found persuasive.	
Sato discloses Ag and Ni amounts which are overlapping of the claimed range. It would be obvious to one of ordinary skill in the art to include 0.05% Ni for the invention disclosed by Sato (see para. [0024] of Sato) which is inside the claimed range of the instant invention. Further, Sato discloses specific values of Ag which lie inside the claimed range (see Table 2, wherein 2.1% Ag is used in sample no. 9).  Therefore, it would be obvious to one of ordinary skill in the art to have used the claimed amounts of Ni and Ag. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.

Applicant argues that the claimed solder ball is not an optimization of the solder ball of Sato and Yamashita. Applicant argues that the invention of Sato and Yamashita does not contemplate the claimed ranges for Cu, Ni and Ag. Applicant argues there is not a reasonable expectation of success because the two additional elements of Sato chosen (Ni and Ge), to supplement the Ag, Cu and Sn contents, are chosen from 11 elements. Applicant argues that the ranges of Sato are not optimized for drop impact resistance.
These arguments are not found persuasive.
Sato discloses overlapping ranges for Cu, Ni and Ag elements, and working example values for Cu and Ag which are inside the claimed range. Sato discloses ranges wherein it would be obvious to use values of Ni within the claimed range (0.05% - see above for details), and it would be obvious to one of ordinary skill in the art to have chosen Ni and Ge, as is known in the art. For example, Yamashita further and specifically teaches that the inclusion of Ni and Ge together is beneficial for wettability and tensile strength (see rejection above). 
It is not required that Sato teach wherein the disclosed ranges have been optimized for drop impact properties. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that fusion defects would be present in the solder ball of Sato. Applicant argues that the claimed invention reduces the intermetallic compounds present on the surface of the solder ball.
This argument is not found persuasive.
The solder ball of Sato is the same as the claimed invention. The instant invention discloses that the claimed amount of Cu and Ni results in reduced intermetallics on the surface of the solder ball. Sato discloses these claimed amounts of Cu and Ni (see explanation above). While Sato comments on the intermetallic network between dendrites for a cross-section, such as a center cross-section (see para. [0074]), there is no evidence to suggest that Sato comprises a different amount of intermetallics on the surface of the solder ball than the instant invention. The instant specification does not appear to disclose the amount of intermetallics or dendrites present in or on the surface of the solder ball.
Further, the current claim limitations are directed to intermetallics of ‘the electrode’ formed from the solder ball, and not the solder ball. It would be obvious that the solder ball of Sato after reflow, or other post processing, forms an electrode possessing the same microstructure as the instant invention (one with suppressed intermetallics), because the solder ball of Sato comprises the claimed composition, and further, the claimed amounts of Cu and Ni which are responsible for the intermetallic content (instant specification para. [0028]-[0029]). 

Applicant argues that one of ordinary skill in the art would not combine Sato and Yamashita. Applicant argues that the synergistic effects of including both Ni and Ge taught by Yamashita only occur in ranges of Ag and Cu outside the claimed range. Applicant argues Yamashita discloses elements outside the claimed range, and that the teachings of Yamashita could not be applied to Sato without changing the surface features required by Sato.
These arguments are not found persuasive.
There is no disclosure within Yamashita detailing that the synergistic effect of Ni and Ge is only found when the Ag and Cu amounts are outside the claimed range. One of ordinary skill in the art would appreciate applying the teaching of Yamashita to the invention disclosed by Sato, because Sato also discloses the inclusion of Ni and Ge. 
Regarding the ranges for elements disclosed by Yamashita, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the surface features of Sato, Sato in view of Yamashita would still comprise these features because the amounts of Ni and Ge would still be within the required ranges of Sato. One of ordinary skill in the art would appreciate an expectation of success because the teaching of Yamashita does not change the invention of Sato, and merely supplements Sato with a teaching for the selection of using Ni and Ge (elements which are already disclosed by Sato).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735